Title: From George Washington to Clement Biddle, 31 July 1786
From: Washington, George
To: Biddle, Clement



Dr Sir,
Mo[un]t Vernon 31th July 1786.

Majr Gibbes handed me your letter of the 24th ulto with the accounts enclosed. Necessity alone ought to compel me to loose the difference between £50:18.9 and 339 53/80 Dollars; because the last mentioned sum (but a very little while since) was, [(]if I recollect rightly) considered as the specie value of the Commissary’s Certificates for which it was issued by Mr Stelle, and was accordingly so settled by the scale of depreciation. Notwithstanding, as I am entirely unacquainted with the fund upon which this certificate has issued, & what it may ultimately tend to, I must repeat my wish that you would act for me in this case, as you wou’d do for yourself. Laying out of the money will be no inducement to my selling the Certificate at an under value, if it is thought that it will finally be good, & the interest can be received in the meanwhile. But as I never made paper money a study, having had nothing to do with any except old Continental (by which I have lost very considerably) I must rely upon your judgment more than on any direction I can give, for the disposition of Stelles certificate; always remembering that I am to give

others credit for one moiety of what it would really fetch, in specie, & that their accots are to be credited by what you shall say to me on this head, it would sell for in this manner.
When Blankets, Oznaburghs, Linnen of any kind, Paints, loaf sugar, Coffee, best Hyson Tea, or either of them, may happen to be low at the wholesale or vendue stores in Phila.; you would do me a kindness by giving me information of it; as, if I should not happen to be supplied at the time, I would immediately Commission you to make a purchase for me.
Do the Tanners in Philadelpa make leather that is stout, strong, & well adapted for Negros shoes? If so, what could Twenty five sides of Soal and the like quantity of upper (unblacked)—or as much as would make 150 pair with three Soals, be bought for?
Be so good as to forward the enclosed by a safe conveyance—The one to Mr Smith respects a Law suit I have in the Western Country; the miscarriage, or delay of which, might be injurious to me. My Compliments to Mrs Biddle—& with esteem I am, Dear Sir Yr most Obedt & very Hble Se⟨rvt⟩

Go: Washington

